UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6423



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FELTON ANTHONY WIGGINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-91-32)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Felton Anthony Wiggins, Appellant Pro Se. Timothy Richard Murphy,
Assistant United States Attorney, Hampton, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felton Wiggins appeals the district court order denying his

motion under Federal Rule of Civil Procedure 60(b) for relief from

the district court order entered November 18, 1997, denying his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Wiggins, No. CR-91-32 (E.D. Va. Mar.

15, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2